STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 4, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,200,132 (granted to Application No. 17/084221) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
Claims 1-18 are currently pending and are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Regarding independent claim 1, search of the prior art found no prior art which explicitly teaches or would reasonably suggest to one of ordinary skill in the art the combination of “detecting an anomaly with a disk array enclosure (DAE) of a plurality of DAEs coupled to a host server, each DAE being chained to another DAE by first and second chains, and comprising a serial attached SCSI (SAS) expander and a peer SAS expander, the SAS expander in a DAE forming part of the first chain and the peer SAS expander in the DAE forming part of the second chain; upon the detecting, triggering DAE log collection to obtain logs for storage in a repository, separate from the DAEs; tagging the logs with an anomaly class of a plurality of anomaly classes; and limiting, for each anomaly class, a number of logs stored in the repository to a threshold number,” as described in the claim when the claim is considered as a whole.  Prior art found which is deemed pertinent to the claimed invention is cited in the attached PTO-892.  
Most of the cited prior art teaches detection and handling of faults associated with SAS expanders.  For example, Long et al. (U.S. Patent No. 7,912,995) teaches monitoring DAEs and managing SAS expander faults.  Other prior art, such as Das et al. (U.S. Patent Publication No. 2020/0142850), teaches collection of log information to diagnose an anomaly.  However, none of the prior art found explicitly teaches or reasonably suggests the combination of limitations cited above as described in the claim.  Independent claims 7 and 13 contain similar allowable limitations as identified in claim 1.
Accordingly, claims 1-18 are allowed.  
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113